DETAILED ACTION

Response to Amendment
Claims 1-20 are pending. No claims are amended.

Terminal Disclaimer
The terminal disclaimer filed on 3 January, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,719,742 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The filing of the terminal disclaimer overcomes the nonstatutory double patenting rejection. The following art is cited as relevant, but not sufficient to disclose, teach or fairly suggest the subject matter of the independent claims – in particular either each reference has an aspect of the invention (geometric prediction neural network, geometric perspective, foreground object transformed with updated warp parameters), but does not have the concepts together, and/or do not predate the current application: 

US 20100214289 A1: Facial features may be used for enhancing or reconstructing detailed facial appearance, and also may be used for estimating the three-dimensional (3D) face shapes and poses that comprise face image analysis and adjustment (e.g., adjusting for self-occlusion, warping across poses for gaze correction, and un-distorting the perspective effects). 

US 20140270544 A1: In some embodiments, the application of the image warping process may comprise manipulating an image corresponding to the predefined object region such that coordinates of pixels are respectively mapped from a source location to a destination location of the image, wherein coordinate changes of pixels are defined by one or any combination of global or local transformation based on translation, rotation, scale, affine, or perspective; The method 800 further comprises generating a repaired image by combining the predefined object region to which the image warping process is applied, one or more non-distorted regions, and the repaired background region (810). Note that in some embodiments, the distortion resulting from the image warping process occurs to a foreground object. In some embodiments, the one or more non-distorted regions include the foreground object, the background, or a combination of both

US 20120259727 A1: There are various types of warps. The simplest warp is known as the perspective warp. The perspective warp allows a user to move the corners of an image and warp the image accordingly. FIGS. 3A-3D illustrate the operation of a perspective warp. Consider a composite image 301 used as a foreground layer image in a composite image 302 over a background layer image 303, as illustrated in FIG. 3A. In this example, the foreground image 302 is to be warped from its original image (i.e., zero warp, as shown in FIG. 3A) to a secondary warp notated in FIG. 3B by arrows indicating the desired movement of the corners from source coordinate locations to target coordinate locations. The remaining image layers of 

US 20150091900 A1: The detected faces can then be re-rendered from a more distant viewpoint and composited with the background to create a new image in which apparent perspective distortion is reduced. Furthermore, processes similar to those above can be used to warp foreground image data to viewpoints that are shifted along the optical axis and/or perpendicular to the optical axis that can utilize occluded pixel data. The inpainting of background image data to aid compositing with warped object image data in accordance with various embodiments of the invention is discussed further below.

“ST-GAN: Spatial Transformer Generative Adversarial Networks for Image Compositing” 2018 [same assignee/inventors; does not predate]: “We address the problem of finding realistic geometric corrections to a foreground object such that it appears natural when composited into a background image. To achieve this, we propose a novel Generative Adversarial Network (GAN) architecture that utilizes Spatial Transformer Networks
(STNs) as the generator, which we call Spatial Transformer GANs (ST-GANs). ST-GANs seek image realism by operating in the geometric warp parameter space. In particular, we exploit an iterative STN warping scheme and propose a sequential training strategy that achieves better 

“Regularized Adversarial Training for Single-shot Virtual Try-On” 2019 [does not predate]: 
    PNG
    media_image1.png
    880
    742
    media_image1.png
    Greyscale


“Image synthesis via adversarial geometric consistency pursuit” 2021 [does not predate]: “Realistic image synthesis is a class of vision problems where the goal is to synthesize new images by fusing a source image and a target image. It is a challenging problem due to the visual gap between the two images, including geometry and appearance. To 

    PNG
    media_image2.png
    321
    889
    media_image2.png
    Greyscale


“Auto-Retoucher(ART) | A Framework for Background Replacement and Foreground Adjustment” 2019 [does not predate]: ST-GAN [1] seeks image realism by operating in the geometric warp parameter space to  find the best location, while the appearance consistency is relatively poor.

“The GAN thatWarped: Semantic Attribute Editing with Unpaired Data” 2020 [does not predate]: This work proposes to learn how to perform semantic image edits through the application of smooth warp fields. Previous approaches that attempted to use warping for 
Networks that allow our model to be trained with unpaired data. We demonstrate face editing at very high resolutions (4k images) with a single forward pass of a deep network at a lower resolution.

    PNG
    media_image3.png
    238
    690
    media_image3.png
    Greyscale


“Hierarchy Composition GAN for High-fidelity Image Synthesis” 2019 [does not predate]: Despite the rapid progress of generative adversarial networks (GANs) in image synthesis in recent years, the existing image synthesis approaches work in either geometry domain or appearance domain alone which often introduces various synthesis artifacts. This paper presents an innovative Hierarchical Composition GAN (HIC-GAN) that incorporates image synthesis in geometry and appearance domains into an end-to-end trainable network and achieves superior synthesis realism in both domains simultaneously. We design an innovative hierarchical composition mechanism that is capable of learning realistic composition geometry and handling occlusions while multiple foreground objects are involved in image composition.
In addition, we introduce a novel attention mask mechanism that guides to adapt the appearance of foreground objects which also helps to provide better training reference for learning in geometry domain. Extensive experiments on scene text image synthesis, portrait 

    PNG
    media_image4.png
    359
    712
    media_image4.png
    Greyscale


“Simultaneous Matting and Compositing” 2007: The system is able to compose foreground elements onto a new background more efficiently and with less artifacts compared with previous approaches. In our examples, we show how one can enlarge the foreground while maintaining the wide angle view of the background.

“StereoPasting: Interactive Composition in Stereoscopic Images” 2013: We propose “StereoPasting,” an efficient method for depth-consistent stereoscopic composition, in which a source 2D image is interactively blended into a target stereoscopic image. As we paint “disparity” on a 2D image, the disparity map of the selected region is gradually produced by edge-aware diffusion, and then blended with that of the target stereoscopic image. By considering constraints of the expected disparities and perspective scaling, the 2D object is warped to generate an image pair, which is then blended into the target image pair to get the 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M ENTEZARI HAUSMANN whose telephone number is (571)270-5084. The examiner can normally be reached 10-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT M RUDOLPH can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/MICHELLE M ENTEZARI/Primary Examiner, Art Unit 2661